Title: From Thomas Boylston Adams to Samuel Frothingham, 29 September 1821
From: Adams, Thomas Boylston
To: Frothingham, Samuel


				
					
					September 29,  1821
				
				Commonwealth of Massachusetts.Know all men by these Presents, that I Thomas Boylston Adams of Quincy in the County of Norfolk & Comth. of Massachusetts Esqr. have constituted, and hereby do constitute and appoint, Mr Samuel Frothingham, Cashier of the Office of Discount and Deposit of the Bank of the United States, at Boston, my true and lawful Attorney and Substitute; for me and in my name, as principal, and as Trustee to Ann Adams; also as Attorney to the Honorable John Adams Esqr., of Quincy to demand and receive interest now due or which may hereafter become due, upon all the Stock in the Six per cent and all other Loans of the United States, standing in my name, as principal, or as Trustee to Ann Adams, and also upon all stock in the several Loans of the United States, standing in the name of the Honble: John Adams Esqr: and to pass the same to my credit, at the Office of Discount & Deposit of the U.S. Bank, Boston. And For me and in my name to give all needful receipts for the said interest at the proper Office, as full and Sufficient as I could if personally present; hereby ratifying & confirming whatever my said Attorney & Substitute may do in the premises.In Testimony Whereof, I have hereunto put my hand & Seal the twenty-ninth day of September AD 1821.
				
					Thomas B Adams
				
				Signed, Sealed & delivered in Presence ofJereh NelsonS. Codman
					Suffolk SS Boston Massts Sept. 30. 1821Personally came Thomas B Adams Esqr. abovenamed, and was acknowledged, the foregoing Letter of Attorney by him subscribed as his free Act & deedIn testimony whereof I have hereunto set my hand & Seal notarise the day & year aforesaid
				Stephen CodmanNot. Public
			